Citation Nr: 0706111	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-10 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. section 1318.


REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from March 1942 to September 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2003 due to 
atherosclerotic heart disease; the other significant 
condition contributing to death was listed as probable early 
right upper lobe pneumonia.

2.  At the time of the veteran's death, he was service-
connected for bilateral hearing loss, post-traumatic stress 
disorder (PTSD), the residuals of a cold injury in the right 
and left feet, right ankle sprain, tinnitus, the scar and 
residuals of a right arm gunshot wound, the scar and 
residuals of a right thigh shell fragment wound, the 
residuals of a laminectomy, and osteoarthritis in the left 
and right hip.

3.  Atherosclerotic heart disease and probable early right 
upper lobe pneumonia were first shown many years after 
discharge and there is no competent evidence showing that the 
fatal conditions were related to service.

4.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death.

5. A 100 percent evaluation was not in effect for ten years 
immediately prior to the date of the veteran's death.

CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).

2. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.22(a), 
(b) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made after the appellant's received VCAA notification for 
her claim.  The RO provided the appellant with a March 2004 
letter which included notification of what was required to 
substantiate her service connection for cause of death and 
Dependency and Indemnity Compensation claims.  This letter 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
She was advised that it was her responsibility to either send 
medical treatment records from her private physician 
regarding treatment or to provide a properly executed release 
so that VA could request the records for her.  She was also 
asked to submit any other information or evidence she 
considered relevant to her claims so that VA could help by 
getting that evidence.  The notification letter also 
specifically notified the appellant to provide any evidence 
in her possession pertaining to the claim.  Thus, the Board 
finds that VA fully notified the appellant of what was 
required to substantiate her claims.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims, but not notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, no effective dates will be assigned and there is no 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In 
the present case, the evidence includes private treatment 
records, the veteran's death certificate and service records.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

Service Connection for Cause of Death

The appellant asserts that the veteran's death in December 
2003 was accelerated due to the service-connected post-
traumatic stress disorder (PTSD).  Specifically, the 
appellant states that though the veteran died of 
atherosclerotic heart disease, the heart disease's symptoms 
were exacerbated by PTSD.  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.312 (2006).  The debilitating effects of a service-
connected disability must have made the decedent materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).
 
Service records do not show a cardiac abnormality.  
Specifically, the veteran's discharge examination in 
September 1945 states that his lungs and cardiovascular 
system were normal, a chest x-ray showed no significant 
abnormalities, and blood pressure was 130/66.

In 1951, a VA examination described the cardiovascular system 
to be normal; blood pressure was 130/70.  

A September 1977 private record indicates that the veteran 
had cardiac disease.  

The veteran's death certificate shows that he died on 
December [redacted], 2003 due to atherosclerotic coronary artery 
disease.  The other significant condition contributing to 
death was probable early right upper lobe pneumonia. At the 
time of the veteran's death, he was service-connected for 
bilateral hearing loss, PTSD, the residuals of a cold injury 
in the left and right feet, right ankle sprain, tinnitus, the 
residuals and scar of a gunshot wound in the right arm, the 
scar and residuals of the shell fragment wound, the residuals 
of a laminectomy, and osteoarthritis in the left and right 
hip.

A review of the evidence indicates that there is no medical 
evidence showing that the veteran's cause of death is related 
to service. Initially, the Board notes that there has been no 
assertion that atherosclerotic coronary artery disease or 
probable early right upper lobe pneumonia are directly 
related to combat service. Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.  In essence, 
the appellant maintains that these conditions were 
exacerbated to the service-connected post-traumatic stress 
disorder. 

Initially, the Board notes that there is no evidence that the 
veteran had atherosclerotic coronary artery disease or 
probable early right upper lobe pneumonia in-service.  In 
fact, the veteran's September 1945 separation examination 
noted that his lungs and cardiovascular system were normal 
and a chest x-ray showed no significant abnormalities.  
Similarly, in 1951 the cardiovascular system was normal and 
blood pressure was 130/70.  Rather, the medical evidence 
shows a notation for a cardiac condition only in 1977.  In 
addition, the veteran during his lifetime never asserted that 
his cardiac condition was due to or began in-service, or 
within one year of service.  Cumulatively, the evidence 
establishes that the fatal disease process was no present in 
service or within one year of separation. 

Additionally, there is no medical evidence relating the 
veteran's causes of death to service.  The evidence tends to 
establish that the atherosclerotic coronary artery disease 
and probable early right upper lobe pneumonia respiratory 
failure began well after service.  Therefore, as there is no 
evidence that the veteran developed any of the death causing 
conditions in-service, within one year of service, or that 
the conditions are related or due to the veteran's active 
duty service, there is no basis for a grant of service 
connection.  

The Board notes that the appellant asserts that the veteran's 
service-connected PTSD aggravated his cardiac condition which 
accelerated his death.  See 38 C.F.R. § 3.310.  However, she 
has not submitted any competent evidence to support this 
conclusion, or any medical evidence that the PTSD had any 
relationship to the veteran's cardiac condition.  In this 
regard, the Board notes that this determination is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to his experience in 
service.  Nevertheless, in this case, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the decedent's death and his active military service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu, 2 Vet. App. at 492.

Thus, the Board has carefully reviewed the record and has 
concluded that a preponderance of the evidence is against the 
appellant's claim for service connection for cause of death.  
The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
the claim is denied.  

Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 
Section 1318

The appellant contends that she is entitled to section 1318 
DIC benefits.  In support of her claim, she asserts that 
though the veteran was only service-connected at a 100 
percent evaluation for six years prior to his death, he lived 
with the service-connected conditions for over thirty years.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service-connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death or was so rated for a 
period of not less than 5 years from the date of discharge or 
other release from active service.  The statute was 
implemented at 38 C.F.R. section 3.22. 
In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. 
section 3.22(a) as permitting a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  The 
Court concluded that the language of 38 C.F.R. section 
3.22(a) would permit a DIC award where it is determined that 
the veteran 'hypothetically' would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime. 

Effective January 21, 2000, VA amended 38 C.F.R. section 3.22 
(the implementing regulation of 38 U.S.C.A. § 1318) to 
restrict the award of DIC benefits to cases where the 
veteran, during his lifetime, had established a right to 
receive total service-connected disability compensation for 
the period of time required by Section 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to 'enhanced' DIC benefits under 38 
U.S.C. section 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. 
section 20.1106, does permit 'hypothetical entitlement.'

In National Organization of Veteran' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. section 3.22, and found a conflict 
between that regulation and 38 C.F.R. section 20.1106.  The 
Federal Circuit concluded that the revised 38 C.F.R. section 
3.22 was inconsistent with 38 C.F.R. section 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. section 1311(a)('2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(sections 1311 and 1318) in conflicting ways.  The Federal 
Circuit remanded the case and directed VA to stay all 
proceedings involving claims for DIC benefits under 38 U.S.C. 
section 1318 where the outcome is dependent on 38 C.F.R. 
section 3.22 pending the conclusion of expedited rulemaking. 

On April 5, 2002, VA amended 38 C.F.R. section 20.1106 to 
provide that there would be no 'hypothetical' determinations 
as to whether a deceased veteran had been totally disabled 
for eight years prior to death so that the surviving spouse 
could qualify for the enhanced DIC benefit available under 38 
U.S.C. section 1311(a)(2).  See 67 Fed. Reg. 16309-16317 
(April 5, 2002), effective May 6, 2002.  In National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
acknowledged that VA had determined that the two statutes at 
issue should be interpreted in the same way and amended 38 
C.F.R. section 20.1106 to provide that claims under section 
1311(a)(2), like claims under 1318, will be decided taking 
into regard prior determinations issued during the veteran's 
lifetime.  The Federal Circuit held that VA could properly 
construe the 'entitled to receive' language of sections 
1311(a)(2) and 1318 in the same way, and could properly 
construe the language of the two statutory sections to bar 
the filing of new claims, i.e., claims where no claim had 
been filed during the veteran's life or the claim had been 
denied and was not subject to reopening-'hypothetical 
entitlement' claims. 

The result of the above is that 'hypothetical entitlement' is 
no longer a viable basis for establishing benefits under 
either 38 U.S.C. sections 1311(a)(2) or 1318.  Therefore, the 
only ways to prevail on a claim for benefits are: (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision. Here, the Board notes that the appellant does not 
claim entitlement to DIC under 38 U.S.C.A. section 1318 based 
on the grounds of clear and unmistakable error in a prior VA 
decision and she does not claim entitlement to this benefit 
based on the submission of new or material evidence to reopen 
a final prior VA decision. 

However, in Rodriguez v. Nicholson, 19, Vet. App. 275 (2005), 
the Court determined that the January 21, 2000 amendment to 
38 C.F.R. section 3.22 was a substantive change in the law.  
The Court found that the January 21, 2000, amendment (65 Fed. 
Reg. 3,388) to 38 C.F.R. section 3.22 to bar the 
'hypothetical' entitlement theory with respect to dependency 
and indemnity compensation (DIC) claims made pursuant to 38 
U.S.C. section 1318 is not applicable to claims filed prior 
to that date.  Therefore, the hypothetical entitlement theory 
must be considered and applied with respect to section 1318 
DIC claims filed prior to January 21, 2000. On and after that 
date, hypothetical entitlement claims are not authorized.  
Here, the appellant filed her DIC claim after January 2000, 
in January 2004; thus, consideration of hypothetical 
entitlement is not necessary. 

In this case, the evidence shows that the veteran died in 
December 2003.  At the time of the veteran's death, he was 
service-connected for bilateral hearing loss, PTSD, the 
residuals of a cold injury in the right and left feet, right 
ankle sprain, tinnitus, the scar and residuals of a right arm 
gunshot wound, the scar and residuals of a right thigh shell 
fragment wound, the residuals of a laminectomy, and 
osteoarthritis in the left and right hip.  The veteran's 
total rating at the time of his death was 100 percent 
disabling for his service-connected disabilities, effective 
November 26, 1997.  In the present claim, the veteran was 
only rated as totally disabled for six years prior to his 
death.  Thus, as there is no evidence that the veteran was 
continuously rated totally disabled due to any service-
connected disability for a period of 10 years or more at the 
time of his death, or that he was so rated for a period of 
not less than 5 years from the date of discharge or other 
release from active service, section 118 DIC benefits are not 
warranted. 

Additionally, the Board has already noted hypothetical 
entitlement is not for application in this claim given the 
date of the appellant's claim.

The Board is sympathetic to the appellant's contentions, but 
notes that her statements concerning her status as a 
surviving spouse and the fact that the veteran had disabling 
conditions for more than thirty years are not dispositive in 
this particular case. The Board finds that the evidentiary 
record, with application of pertinent governing criteria, 
does not support a grant of entitlement to DIC benefits under 
38 U.S.C.A. section 1318.  Consequently, DIC benefits under 
section 1318 are not warranted and the appeal is denied. 






ORDER

Service connection for cause of death is denied.

Service connection for Dependency and Indemnity Compensation 
under 38 U.S.C. section 1318 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


